Citation Nr: 0723288	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  03-19 188 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for stomach problems to 
include peptic ulcer disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to June 1977.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

In March 2004, the veteran testified at a personal hearing 
before a member of the Appeals Team at the RO.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The Board notes that this case was referred for a medical 
expert opinion from a VA gastroenterologist in April 2007 and 
such opinion was received in June 2007.  The record reflects 
that the veteran was sent a copy of the opinion in July 2007.   

The Board additionally observes that related claims for a 
stomach disorder have been previously denied by the RO in 
November 1978, September 1992, and April 2001.  However, the 
record reflects that additional service medical records were 
obtained during the course of this appeal.  Thus, the issue 
is properly characterized and considered as an original claim 
for service connection as reflected on the title page of this 
decision.   


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The veteran's current reflux disease has been linked by 
competent medical opinion to his active military service.   


CONCLUSION OF LAW

The veteran's reflux disease was incurred in active military 
service.  38 U.S.C.A. §§  1110, 1131, 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to this claim.  Any 
notice defect with respect to the elements of degree of 
disability and effective date will be remedied by the AOJ 
when effectuating the award of benefits. 


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.  


III.	Analysis 

The medical evidence of record shows that the veteran was 
treated for stomach problems in service.  Indeed, the 
veteran's service medical records note that the veteran 
sought treatment on numerous occasions for epigastric 
distress and related symptoms from October 1968 until 
approximately May 1976.  Documented clinical findings during 
that period include gastritis, upper GI hemorrhage, and ulcer 
bleed.  It is further noted that the veteran was hospitalized 
in November 1971 with symptoms of upper gastrointestinal 
hemorrhage which was diagnosed as gastritis, an acute 
inflammatory process.  

The medical evidence of record additionally reveals that the 
veteran currently suffers from a gastrointestinal disorder.  
VA treatment records from January 2001 to August 2004 include 
multiple findings of a gastrointestinal disorder to include 
gastroesophageal reflux disease (GERD), gastritis, and hiatus 
hernia.  The Board particularly notes that a May 2004 VA 
upper GI endoscopy report shows impressions of the following: 
no evidence of recent or active bleeding, hiatus hernia, 
Savary-Miller Grade IV reflux esophagitis with two ulcers and 
exudate, non-bleeding erosive gastropathy in antrum and 
fundus, and normal examined duodenum.  

Furthermore, a VA gastroenterologist (R.T.G., M.D.) reviewed 
the medical evidence of record, provided a thorough 
explanation of pertinent clinical findings, and ultimately 
concluded that it was as likely as not that the veteran did 
have reflux disease which was documented during his service 
career by several physicians.  Dr. R.T.G. noted that military 
records clearly supported at least evidence for physiological 
reflux symptoms which were treated early in the veteran's 
military career with antacids, the standard of care for the 
condition at that time.  Dr. R.T.G. further added that the 
symptoms that the veteran complained of were most consistent 
with esophageal reflux, i.e., epigastric pain relieved by 
antacids, worse at night and after dietary indiscretion, and 
not associated with pathological changes on an upper GI x-ray 
series.  

Based on the foregoing, the Board finds that service 
connection for the veteran's reflux disease is warranted.  


ORDER

Service connection for reflux disease is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


